Filed 4/10/14 P. v. Dent CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                             C074864

                   Plaintiff and Respondent,                               (Super. Ct. No. CM038920)

         v.

SAM ALLEN DENT,

                   Defendant and Appellant.




         Appointed counsel for defendant Sam Allen Dent has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) In accordance with People v. Kelly (2006)
40 Cal. 4th 106, 110, we will provide a summary of the offense and the proceedings in the
trial court. We shall affirm the judgment.

         On May 23, 2013, defendant punched and choked the mother of his two children.
The following morning, defendant began verbally abusing her and then punched her
several times in the head and face before he started to choke her again. When questioned,
defendant admitted hitting his victim but said that she started it.


                                                             1
       Defendant was subsequently charged with inflicting corporal injury to his
children’s mother. (Pen. Code, § 273.5, subd. (a).) Defendant pleaded no contest to the
charge in exchange for three years of felony probation.

       The trial court sentenced defendant in accordance with his plea agreement,
suspending imposition of the sentence and ordering defendant to serve three years of
felony probation. The court ordered defendant to serve 30 days in county jail, complete
100 hours of community service, complete a batterers’ program, and pay various fines
and fees.

       Defendant appeals. He did not obtain a certificate of probable cause.

       Counsel filed an opening brief that sets forth the facts of the case and requests that
this court review the record and determine whether it reflects any arguable issues on
appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed and we have received no communication from defendant. We
have reviewed the record in its entirety and find no error that might result in a disposition
more favorable to defendant.

                                      DISPOSITION

       The judgment is affirmed.


                                                        BUTZ                   , Acting P. J.


We concur:


      DUARTE                , J.


      HOCH                  , J.

                                              2